Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 1 of 40   PageID #: 452


                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAII

                                         )
      UNITED STATES OF AMERICA,          )        Case No.   17-CR-00550SOM
                                         )
                          Plaintiff,     )        February 25, 2019
                                         )        2:17 p.m.
                vs.                      )
                                         )
      DUANE NISHIIE,                     )
                                         )        U.S. District Court
                          Defendant.     )        300 Ala Moana Boulevard
      ______________________________ ___ )        Honolulu, HI 96850


       TRANSCRIPT OF MOTION FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL;
        DEFENDANT'S MOTION TO PROHIBIT ANY FURTHER RULE 15 DEPOSITIONS
       AND THE DEPOSITION OF SEUNG JU LEE; DEFENDANT'S MOTION TO COMPEL
              PRODUCTION OF DOCUMENTS; FINAL PRETRIAL CONFERENCE
                    BEFORE THE HONORABLE RICHARD L. PUGLISI
                         UNITED STATES MAGISTRATE JUDGE

      APPEARANCES:

      For Plaintiff:                       Peter M. Nothstein, Esq.
                                           Richard B. Evans, Esq.
                                           U.S. Department of Justice
                                           Public Integrity Section
                                           1400 New York Avenue, NW
                                           Washington, D.C. 20005

      For Plaintiff:                       Erica O'Brien Waymack, Esq.
                                           U.S. Department of Justice
                                           Criminal Division
                                           1400 New York Avenue, NW
                                           Washington, D.C. 20005

      For Defendant:                       Louis Michael Ching, Esq.
                                           4475 Kilauea Avenue
                                           Honolulu, HI 96816

      For Defendant:                       Myles S. Breiner, Esq.
                                           1003 Bishop Street, Suite 2150
                                           Honolulu, HI 96813
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 2 of 40   PageID #: 453
                                                                                 2


      APPEARANCES: (Continued)

      Transcription Service:               Jessica B. Cahill, CER/CET-708
                                           Maukele Transcribers, LLC
                                           467 Maukele Place
                                           Wailuku, Maui, HI 96793
                                           Telephone: (808)244-0776




      Proceedings recorded by electronic sound recording;
      transcript produced by transcription service.
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 3 of 40   PageID #: 454    3


  1   FEBRUARY 25, 2019                                          2:17 P.M.

  2               THE CLERK:    Criminal 17-00550, United States of America

  3   v. Duane Nishiie.     This case is called for a final pretrial

  4   conference, Defendant's motion to withdraw and substitution of

  5   counsel and continuance of trial, and Defendant's motion to

  6   compel production of Jencks materials, and Defendant's motion to

  7   prohibit any further Rule 15 deposition and deposition of Seung

  8   Ju Lee.

  9               Appearances, please, counsel, for the record.

 10               MR. NOTHSTEIN:    Good afternoon, Your Honor.        Peter

 11   Nothstein on behalf of the Department of Justice.

 12               MR. EVANS:    Richard Evans on behalf of the Department

 13   of Justice.

 14               MS. WAYMACK:    Erica O'Brien Waymack on behalf of the

 15   Department of Justice.

 16               THE COURT:    Good afternoon.

 17               MR. CHING:    Good afternoon, Your Honor.       Louis Ching on

 18   behalf of Mr. Duane Nishiie, present to my left.           To my furthest

 19   left is new counsel Myles Breiner.

 20               THE COURT:    Good afternoon.

 21               MR. BREINER:    Good afternoon, Your Honor.

 22               MR. CHING:    Judge, if we can proceed with the motions

 23   that I filed and the last of the three -- and the last one would

 24   be the motion to withdraw as counsel.        But I think I have been

 25   given permission to argue the first two motions.
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 4 of 40   PageID #: 455    4


  1               THE COURT:    Okay.

  2               MR. CHING:    Which would the Government prefer to

  3   address first?

  4               MR. NOTHSTEIN:    Your Honor, I think we would be happy

  5   to address the motion on Rule 15 and motion to compel.            I think

  6   we have a bit of a question about this, Your Honor.           Mr. Ching

  7   has moved to withdraw, so I feel like it would be appropriate for

  8   the Court to decide that motion first before deciding the

  9   substantive motions, Your Honor.

 10               THE COURT:    Okay.   Mr. Ching, did you want to tell us

 11   about the motion to withdraw first.

 12               MR. CHING:    Yes, Your Honor.     I stated in the motion,

 13   Judge, that on Saturday -- today is Monday -- on Saturday, I

 14   received information from Mr. Breiner's office that he would be

 15   taking over the case, privately retained as opposed to court

 16   appointed, as I am.

 17               And so, I basically filed that motion Sunday morning to

 18   apprise the Court and opposing counsels that private counsel is

 19   going to step in.

 20               THE COURT:    Okay.   And that's the sole basis then, is

 21   that --

 22               MR. CHING:    Yeah, it wasn't a basis of not getting

 23   along with the client, or irretrievably broken relationship, or

 24   anything of that nature.      It was simply on the basis that the

 25   client wanted to have a private lawyer to, I guess, proceed with
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 5 of 40   PageID #: 456   5


  1   his case, and he was able to retain Mr. Breiner, and that was

  2   all.   But it wasn't a case of a problem with communication or any

  3   of those other problems that you would normally engage in when

  4   you substitute another CJA counsel.        Not like that.

  5               THE COURT:    Oh, okay.    All right.

  6               MR. CHING:    And I did make -- that motion also has --

  7   is asking for a continuance for the benefit of new counsel.

  8               THE COURT:    All right.

  9               MR. NOTHSTEIN:    Your Honor, the Government's position,

 10   given that Mr. Ching has just confirmed the basis for this motion

 11   to withdraw is not based on a relationship that's irretrievably

 12   broken, it's a voluntary change at the last minute, Your Honor.

 13   As you know, we're here for the final pretrial conference.

 14               The Government views this as a delay tactic, Your

 15   Honor.   Mr. Ching has been on this case for 18 months at this

 16   point and is well up to speed on the case.          We think this is

 17   simply a situation where the Defendant realizes that trial is

 18   coming and would like more time.        Because that's the basis for

 19   the motion to withdraw, Your Honor, we oppose the motion to

 20   withdraw and substitute counsel at this time, and we oppose a

 21   continuance for those reasons as well, Your Honor.

 22               Further, we would just note -- I think we had -- the

 23   Government has concerns, or as Mr. Ching stated new counsel would

 24   be retained counsel, but Mr. Ching has been operating for 18

 25   months, paid by the Government as appointed counsel, after Mr.
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 6 of 40   PageID #: 457   6


  1   Nishiie filed his financial disclosure saying that he couldn't

  2   afford counsel.     I think it raises questions, certainly, Your

  3   Honor, as to the nature of the new funds, when the new funds were

  4   made available, and whether or not the Government's been paying

  5   for a lawyer for Mr. Nishiie during a time which he could afford

  6   it.

  7               So that's the Government position on the motion to

  8   withdraw and the motion for continuance.

  9               MR. CHING:    May I be heard?

 10               THE COURT:    Yes.

 11               MR. CHING:    Yeah.   To follow-up, Judge, with the recent

 12   things that have been going on with the prosecution in discovery

 13   and so forth, it became clear to me that if they were to be

 14   allowed to follow through with what they wanted to do, regardless

 15   of if it was Mr. Breiner or myself at this point, I would have to

 16   probably continue the trial.       And for the following reasons, Your

 17   Honor, it has been going on for 18 months, and what happened was

 18   we -- I've gotten already ten sets of discovery.           And you would

 19   think that it's so late in the game with a few weeks off from

 20   trial, that the Government would have provided the discovery

 21   early on.

 22               And example, Judge, I received set nine in February of

 23   2019.   We're still in February today.       So just a few weeks -- a

 24   couple weeks ago I received set nine.        And set nine had grand

 25   jury testimony from Tennessee, which is Seong, S-E-O-N-G, Woo, W-
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 7 of 40   PageID #: 458     7


  1   O-O, An, A-N, which is listed as witness number one and has a

  2   whole transcript of her testimony.        This was done in November

  3   21st, 2017.    Now, why would I be receiving discovery in February

  4   2019, of this nature?      That's what I've been seeing.        I've been

  5   seeing the Government withholding a lot of their discovery until

  6   the last minute.

  7               I mean when I first went into this case, they gave me

  8   set one, and then later on, a few months later, set two.            And it

  9   started going on, and on, and on.        We were never given all the

 10   sets at one time.     And the last several months we have gone up

 11   from set five all the way to set ten.        And, except for set ten,

 12   which I think is the least amount, set one through nine are

 13   substantial amounts of discovery.        Set three alone has about 1.5

 14   million pages or documents.       It's so large, Judge.

 15               So I tend to ask myself why the Government, giving me

 16   things that have been basically transcribed, or spoken in

 17   English, and recorded and done in 2017.         The case was initiated

 18   sometime in September 2017, with the indictment.           But why am I

 19   getting things in 2019?      So when I started seeing the discovery

 20   coming in like that -- and I believe the last two discovery, nine

 21   and ten, came in this month.       I believe one of them came in like

 22   October or November of last year.

 23               Normally, these discoveries do take -- and they're

 24   coming in CDs, thumb drives, and hard drives.          So when I see this

 25   type of thing going on at this late date, I'm concerned because I
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 8 of 40    PageID #: 459         8


  1   realize that it's not a fair play if they're going to go ahead --

  2   and it's not good practice if they're going to go ahead and start

  3   giving us documents weeks within the trial.

  4                The other area that I wanted to point out is Jencks

  5   material, Judge.     And I know that's part of the motion, but I'll

  6   address it when I address the motion.        They have never given us

  7   the Jencks material and there was an equally similar trial in

  8   Korea that ended in January.       Actually, it ended earlier, but

  9   they're waiting for the verdict in January, and it came out.

 10                Now their position is that we will not have to give any

 11   of it because we're not cooperating with the Korean Government,

 12   things of that nature.      That's their argument.         And so we don't

 13   -- it's not in our possession.       But when you look at the witness

 14   list, their witness list is full of Korean police, investigators,

 15   things of that nature in there, interpreters, where are they

 16   getting all that information they're listing as witnesses and

 17   exhibits too.    Some of them had been translated from Korean

 18   documents.

 19                And let me just point out something that was dated by

 20   the Federal Bureau of Investigation on October 10, 2014, and this

 21   was from an investigator named Eddie Lee.         And he states:       Eddie

 22   Lee, the FBI, and Kevin Park -- Special Agent Kevin Park, CID,

 23   basically met with Mr. Pak Jinsun (phonetic) and Kim Chiu Chung

 24   (phonetic) at the Central District Prosecutors Office.

 25                So these are the prosecutors for the Korean side.              And
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 9 of 40    PageID #: 460   9


  1   this is what they noted.      Prosecutor Park wished to conduct a

  2   joint interview of Lee Jung Ju (phonetic).         The team expressed an

  3   extreme interest in the case and look forward to collaborating

  4   with the CID and the FBI.

  5               So for them to tell us that they don't have all of the

  6   Jencks material is so disingenuous in that regard.            They work

  7   side-by-side with the KNP.       They're working side-by-side with the

  8   Government.    And all they haven't done is they just haven't asked

  9   for it, or they've asked for it, and they haven't disclosed it to

 10   us, or they know where it is, they just leave it in their

 11   possession, that's about it.       So that's another area.

 12               The other area was this, Judge.       In this case, I

 13   anticipated had they not put on this Rule 15 deposition

 14   requirements, and these Jencks materials, and all of these late

 15   discovery, I would have been ready for this trial.            In fact, what

 16   I did in November and January, I filed a motion for earl witness

 17   disclosure -- witness list and exhibit list.          They opposed when I

 18   had talked to them about it.       I had to file a motion and this

 19   Court -- Judge Mansfield was kind enough to go ahead and order

 20   them to disclose the witness list.

 21               January 15th, was supposed to be the witness list.

 22   They objected to filing it on record.        They didn't want to file

 23   it on the record.     I filed my on the record, they didn't want to,

 24   because they said it was tentative, and they could change it.

 25   They listed 48 witnesses.      Forty-eight, Judge.         It takes about
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 10 of 40   PageID #: 461   10


  1    ten to 15 hours to prepare cross-examine for any one of them.

  2    Most of them are substantial witnesses with grand jury testimony

  3    and all types of -- there are five agencies investigating this

  4    case.    One is the Korean National Police, one is the FBI, and

  5    three are military related.

  6                 So you have lots of material for every one single

  7    witness, because they're all conducting, supposedly, independent

  8    and then consolidating all the paperwork with the FBI or with the

  9    Prosecutors Office.     So once I got that, I knew I could be a

 10    ready.   A week or so later, I got another 12 witnesses that they

 11    said that they're going to add on.

 12                 And their position was we can change it anytime we

 13    want.    That was their position.     We can change it because it's

 14    only tentative -- the Court ordered only tentative.           It's always

 15    based on good faith.     From a public integrity unit that doesn't

 16    practice good faith, they know that it's supposed to be the real

 17    witnesses.    So I grabbed all 60 witnesses, and I've been

 18    preparing each and every one for cross-examination now.

 19                 Then on February 15th, they disclosed their witness

 20    list.    My witness list had 20 -- sorry, exhibit list.         My exhibit

 21    list had 20 something, theirs had 147 exhibit lists.           These are

 22    not -- none of them of them are single paper.         A lot of them are

 23    documents.    So 147.

 24                 So with 147 exhibit list, with 60 witnesses, I would be

 25    prepared on March 27th to go forward.        And I think the Court
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 11 of 40   PageID #: 462    11


  1    knows about me.    When I say I'm going to be ready, I'm going to

  2    be ready, and I am ready.      The problem is they start adding more

  3    things.

  4                 Now, they want the main witness in the case -- the main

  5    witness against my client, they want to do it by deposition, in

  6    Korea, and at the last moment.       They're misusing the Rule 15

  7    purpose.    The Rule 15 purpose is to basically preserve testimony.

  8    It's not to go ahead and allow to avoid a trial -- a criminal

  9    trial.    If -- we're so close to the trial.       They should just

 10    bring the person to the trial, in Hawaii, and have them take the

 11    stand and testify, not a week or two before trial starts.

 12                 And that witness is the most important witness.         The

 13    two witnesses that we took in October.        You see, they got the

 14    deposition order -- the stipulation to do it in January 3rd, I

 15    believe, of 2018.     I thought they were going to do it the next

 16    month.     They don't even start -- get it ready until October.            And

 17    I thought that was pretty close and really close to the trial

 18    date, which is March.

 19                 It turned out now they're even making it worse.         But

 20    when we took it in October, each witness, which wasn't really a

 21    big deal witness or substantial witness, it took four hours for

 22    one witness and five hours of deposition for the other witness.

 23    The main witness in this case, which is the former co-defendant,

 24    I believe is going to take ten plus hours to do the deposition.

 25    I can't imagine preparing for that witness and preparing for that
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 12 of 40   PageID #: 463   12


  1    deposition with all the 60 witnesses I have and the 147 exhibits

  2    I have and doing this right before the trial of March 27th.            That

  3    kind of stuff should be done during the trial, when we can get

  4    ready for all the witnesses at one time.

  5               So with this kind of practice, Judge, I just find it --

  6    I'm asking also the Court to void and vacate the stipulation

  7    order because, Judge, this is the reason.         Had someone told me

  8    back in November, December of 2017, that if I sign this

  9    stipulation that we weren't going to take it until a few weeks

 10    before -- we weren't going to take the Rule 15 depositions until

 11    about three weeks before trial, four weeks before trial, I would

 12    say, no, that's crazy.     And I told them that's crazy.        I mean --

 13    but they didn't put that in there.       And now they're saying that,

 14    tough luck, I have to live with it because I signed it.

 15               When you have people being dishonest like that, this

 16    Court's remedy is basically to shut them down and say, you can't

 17    do that.   Had they taken this in June of 2018, I wouldn't have

 18    been sitting here grumbling about it.        Had they taken it even --

 19    I waited all the way to October, because it actually was supposed

 20    to be done some time in August.       That's when I was supposed to --

 21    I cleared my docket for July and August because that's what they

 22    initially wanted.     And I said, perfect.     Six months ago was the

 23    order.   We have still another eight months for trial.          July and

 24    August was great.     They then decide not to take depositions.

 25               Then I get a call one day in, I don't know what part of
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 13 of 40    PageID #: 464    13


  1    October telling -- or in September telling me we're going to take

  2    it in October.    Well, I'm ready.     I get prepared for it, and I do

  3    it, but this thing about telling us we're going to do it now when

  4    we're just a few weeks off from trial, that's utterly ridiculous

  5    to go ahead and imagine that we would then have agreed to that in

  6    a stipulation that occurred like 15 months ago.            That's utterly

  7    bad practice and shouldn't be allowed in this Court.

  8               So in the regard, Judge, had it been Mr. Breiner or

  9    myself, I would have gone ahead and had to have a continuance if

 10    the Court was going to allow them to do this Rule 15 deposition.

 11    My attitude is -- and then they cite these laws, Judge, that says

 12    we can do it.    They only cite one Ninth Circuit law and that law

 13    doesn't stand for that.      That law has -- that law basically says

 14    you still have a physical confrontation.

 15               In the Ninth Circuit case that they cited, Judge, they

 16    missed -- they didn't let the Court know -- and that's in United

 17    States v. Mejick (phonetic), they didn't let the Court know that

 18    that client was never brought to [indiscernible].           In the

 19    deposition, you have a physical face-to-face confrontation.             In

 20    October, they actually brought the witnesses to Hawaii, and so my

 21    client had the face-to-face confrontation.

 22               But now what they want to do with this Rule 15, is they

 23    want to have this person remain in Korea, and my client is here.

 24    Why can't my client go to Korea, because they objected that my

 25    client is not allowed to go to Korea.        They didn't want him
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 14 of 40   PageID #: 465    14


  1    running around in Korea.      So that's why he had to be in Hawaii.

  2                 But that's why they've got to bring he witness to

  3    Hawaii.    And in Mejick what happened in that case, Judge, the

  4    reason they -- that's a Canadian case, when they did the

  5    depositions in Canada.     The reason why they couldn't bring the

  6    Defendant to Canada was because he had other crimes of drug

  7    dealing.    And so they're afraid the Canadian Government might

  8    arrest him, and hold him there, and prosecute him there.

  9                 And so they didn't bring him.     So they did try.      This

 10    group has never tried, and they still want -- and they don't

 11    believe in the constitutional right of face-to-face.           And the

 12    Ninth Circuit had to bend over backwards.         They said, well, at

 13    least you tried in the Mejick case.        This group has never tried

 14    at all.

 15                 So Rule 15 depositions should not be allowed anymore at

 16    this point.    And that's our position.       But anyway, Judge, that's

 17    why I'm saying, they're saying that they're objecting to a

 18    continuance, they have to play fair and honest with us in that

 19    regard.    Their attitude was, we are now complaining because we

 20    signed something a long time ago.       Well, that's not really true,

 21    Judge.     When we signed it a long time ago, over 15 months ago, we

 22    had anticipated that they would do it back then, not put us under

 23    all this pressure a few weeks before trial, because we have

 24    enough to get ready for trial.

 25                 If you say to them, we won't let you do the Rule 15
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 15 of 40    PageID #: 466   15


  1    deposition, things of that nature, I can -- I'm ready for trial

  2    March 27th, because I have done the -- I can do the 60 witnesses

  3    and the 147 exhibits.     But they don't want it like that.          And

  4    they have to give us Jencks material, and they don't want to give

  5    Jencks material.

  6               And so that's the situation.       And I think,

  7    unfortunately, when I asked them at deposition -- and I objected

  8    at two depositions to not getting Jencks material, because both

  9    of these witnesses, at least one, but for sure -- for sure one,

 10    but I think both of them testified in the Korean trial.             And I

 11    said if you're going to call these witnesses, it's not my duty,

 12    you're going calling the witnesses.        If you're going to call

 13    them, you have to provide Jencks material.         Their attitude was

 14    no.   That's why I had to file the motion again.           I've talked to

 15    them about every single issue, they've always said, no, and so I

 16    have to file it with the Court.

 17               To be a fair trial, we need the Jencks material, we

 18    need them to stop this rule -- last minute Rule 15 depositions,

 19    we need to have them bring the witnesses to trial, so he can have

 20    a face-to-face confrontation, and then we're ready for trial.

 21    And I would be ready.     So, anyway, Judge, that's it's then,

 22    Judge.

 23               THE COURT:    Well, Mr. Ching, as you're speaking about

 24    this, it strikes me that your motion to withdraw is something

 25    that I need to take a look at first, because your client does not
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 16 of 40    PageID #: 467   16


  1    have a right to two lawyers unless, of course, he's paying two

  2    lawyers he can have as many as --

  3               MR. CHING:    He's paying one, so.

  4               THE COURT:    He can have as many lawyers as he's willing

  5    to pay for, but he does not have a right to a CJA counsel and a

  6    retained lawyer.

  7               MR. CHING:    Right.   He's retained him already though,

  8    Judge.

  9               THE COURT:    That's pretty clear.      So what's the United

 10    States' position, again, on the motion to withdraw because if the

 11    motion to withdraw is granted, this trial is going to have to get

 12    continued --

 13               MR. NOTHSTEIN:     Yes, Your Honor.

 14               THE COURT:    -- obviously.

 15               MR. NOTHSTEIN:     I'm sorry, I didn't mean to interrupt,

 16    Your Honor.

 17               THE COURT:    No, go ahead.

 18               MR. NOTHSTEIN:     Your Honor, we agree.        I mean if the

 19    Court does see clear to allow Mr. Ching to withdraw and allow Mr.

 20    Nishiie to substitute counsel, then clearly counsel is going to

 21    need time to get up to speed.

 22               Our position is that the motion to withdraw, which Mr.

 23    Ching confirmed is not based on irrevocable damage of the

 24    attorney-client relationship.       And so it's just a voluntary

 25    change of counsel, which we view to be a delay tactic.            So our
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 17 of 40    PageID #: 468   17


  1    official position is we are against the motion to withdraw.

  2               I would note, Your Honor, that -- well, first things

  3    first.   I just want say for the record, there are several things

  4    said before by Mr. Ching that we have done, that we have said,

  5    that we believe, which the Government disputes.            I will not go

  6    into all those things.     I simply can address those as we address

  7    each motion, if we get there, but the motion is not predicated --

  8    the motion to continue, that is, is not predicated on the Rule 15

  9    depositions, the Jencks motion, or the discovery, which I will

 10    say that the recently provided discovery, Your Honor, was far

 11    more limited, I believe, than Mr. Ching is representing, but

 12    that's the not the basis for the motion.

 13               So solely on the voluntary motion to substitute

 14    counsel, the Government officially opposes.

 15               THE COURT:    Okay.   You know what, Mr. Ching, I would

 16    like to ask you some questions --

 17               MR. CHING:    Yes.

 18               THE COURT:    -- relating to that motion, and I would

 19    like to clear the courtroom in order to do that.

 20               MR. CHING:    Yes, Your Honor.

 21               THE COURT:    Okay.   And, Mr. Breiner, since you're not

 22    officially on board yet, I think I have to clear you out as well.

 23         (Sealed hearing between the Court, the Defendant, and

 24    Defendant's counsel began at 2:37 p.m., ending at 2:57 p.m., not

 25    transcribed.)
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 18 of 40   PageID #: 469   18


  1         (The Government Attorneys and Mr. Breiner reenter the

  2    courtroom at 2:57 p.m.)

  3         (In open court.)

  4               THE COURT:    All right.    Thank you all.      I will grant

  5    Mr. Nishiie's motion for withdrawal and substitution of counsel.

  6    And, Mr. Ching, if you could prepare that order.

  7               MR. CHING:    Do the Prosecutors waive signature or?

  8               MR. NOTHSTEIN:     I'm sorry.

  9               MR. CHING:    Do you waive signature on that order or?

 10               MR. NOTHSTEIN:     We would be happy to sign it

 11    electronically if that's --

 12               MR. CHING:    Okay.   Thank you.

 13               THE COURT:    Have counsel, at all, talked about a

 14    suitable resetting date?

 15               MR. NOTHSTEIN:     We talked briefly outside, Your Honor.

 16    I think the position -- Mr. Breiner's position was towards the

 17    end of the year, I think, was the suggestion.         I don't want to

 18    speak for you, of course.

 19               MR. BREINER:    Frankly, Your Honor, it's difficult for

 20    me estimate how much time it would take to -- or I would need to

 21    take to get up to running speed.       Given that Mr. Ching has been

 22    on the case for 18 months, and the voluminous nature of the

 23    discovery -- and I know they're going to object to this, they

 24    were ready for trial in March, but I'm looking, probably, into

 25    2020.
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 19 of 40   PageID #: 470   19


  1                 THE COURT:   Okay.

  2                 MR. BREINER:   I mean, I want to avoid -- I mean, should

  3    we go to trial, I think it would behoove the Government to avoid

  4    a 2255, if I'm forced to, you know, go to trial before I'm

  5    prepared.    It doesn't make sense to me to guarantee an appeal,

  6    and that's if we go to trial.       But I'm not in a position now to

  7    make any comments about the nature of our defense, or motions

  8    that we're going to file.      If we're going to, again, proceed with

  9    the filing that Mr. Ching has already submitted on.           It's a bit

 10    premature.

 11                 THE COURT:   When are you available next year, Mr.

 12    Breiner?

 13                 MR. BREINER:   It would have to be sometime either in

 14    February or March of next year.

 15                 THE COURT:   Okay.

 16                 MR. NOTHSTEIN:   And, Your Honor, obviously Mr. Breiner

 17    needs time to prepare.      Certainly, we do want to assure he is

 18    prepared for trial as we believe it certainly will likely go to

 19    trial.   Twelve to 13 months from today or a year from the trial

 20    date seems lengthy to the Government, Your Honor, frankly,

 21    especially given the fact the Government has preliminarily

 22    identified witnesses and exhibits.       We would request something

 23    earlier than that, Your Honor, but we understand that trial

 24    schedules can be difficult.

 25                 We would request that whatever date is set though, is a
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 20 of 40   PageID #: 471   20


  1    realistic date and that the parties anticipate that if the case

  2    is going to trial, which we think it will, that this date is

  3    somewhat a firm date then, Your Honor.

  4                 MR. BREINER:   Well, I don't disagree with that.         So

  5    that's why I suggested a year out from now, into February of next

  6    year, in all fairness.      I mean, we have three very able attorneys

  7    from the Government that have been on this case certainly -- or

  8    two of the three, at least, have been on this case since, what,

  9    2015, Mr. Ching?    That puts me quite a bit behind the eight ball.

 10                 I need to get up to running speed, minimally, by this

 11    -- the time it takes to go through the discovery as outlined by

 12    Mr. Ching.    And the Government's, obviously, not disagreeing that

 13    there is voluminous discovery, it's technical discovery.            They

 14    still want to do additional depositions, and I have a position on

 15    that.   I obviously can say nothing until I was counsel.

 16                 I oppose depositions.    Especially depositions that are

 17    taken outside the presence of a jury.        I prefer the right to

 18    confrontation, which is the Sixth Amendment right.           And if

 19    someone is going to be saying something about my client that's

 20    going to result in his being incarcerated if he's found guilty, I

 21    want to cross-examine them in front of the jury, albeit with an

 22    interpreter or otherwise.      That's my position.     It's always been

 23    my position.    I have always steadfastly resisted doing

 24    depositions in lieu of live testimony.        It kind of makes a

 25    mockery of our system if we're going to convict a man based upon
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 21 of 40   PageID #: 472   21


  1    testimony in a foreign country where the jury doesn't get to

  2    weigh the responses and that person's reaction to cross-

  3    examination.

  4               THE COURT:    Well, after review of the pleadings

  5    relating to the Rule 15 request and having been involved in a

  6    number of proceedings myself in Korea, I do note that there is no

  7    present scheduled deposition anywhere.        So I'm not even sure if

  8    this is a ripe issue for us at this point.

  9               MR. NOTHSTEIN:     Your Honor --

 10               MR. BREINER:    And that further demonstrates my lack of

 11    knowledge about this case.      Literally, between Saturday and

 12    today, Mr. Ching's made a concerted effort to get me up to speed,

 13    at least as far as today's motions are concerned.          I've met with

 14    my client twice.    Clearly, I have a long way to go to be up to

 15    speed for this trial.

 16               Looking at what's been filed in this case so far, since

 17    nothing's been scheduled I'm not going to oppose it at this

 18    point, other than I've made by record that I will be opposing it

 19    should they proceed to attempt depositions in a foreign country.

 20               THE COURT:    All right.

 21               MR. NOTHSTEIN:     And, Your Honor, if I may clarify on

 22    the depositions.    That is correct.     The deposition of Seung Ju

 23    Lee, the co-defendant who is really the subject of the motion,

 24    that deposition has not been scheduled.        However, I think what we

 25    would ask is that the Court and Mr. Breiner, within a short
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 22 of 40   PageID #: 473   22


  1    amount of time, state his position on -- if he wants to adopt the

  2    Rule 15 and the motion to compel because the deposition of one of

  3    the individuals that was authorized by the Court's order last

  4    January, that looks like that may be scheduled sometime soon or

  5    the opportunity is there for that to be scheduled sometime soon.

  6               I certainly understand Mr. Breiner needs some time to

  7    get up to speed so he can properly cross-examine the Defendant if

  8    that's to go forward, but I think that that motion is ripe with

  9    regard to at least one deposition that looks like it may be abled

 10    to be scheduled in the near future.

 11               THE COURT:    Well, as I'm hearing Mr. Breiner, and I --

 12    this discussion started in relation to us discussing a trial

 13    setting, but as I'm hearing him he opposes all depositions.

 14               MR. BREINER:    That's correct.     I'm emphatic in that

 15    regard, and I think the Constitution supports that especially

 16    when we're talking about someone who the Government in Korea, as

 17    I understand it, refuses to allow that person to come here.

 18    That's a serious problem, and one that I'm sure the Supreme Court

 19    would like to weigh in on, should there be an appeal in this

 20    matter.

 21               THE COURT:    Well, here's how I feel about it.         Until

 22    the deposition is set, because it is extremely complicated to set

 23    up a legal proceeding in Korea --

 24               MR. NOTHSTEIN:     Yes, it is.

 25               THE COURT:    -- until it's set, I don't think there's an
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 23 of 40   PageID #: 474    23


  1    issue.

  2                 MR. BREINER:   I agree.

  3                 THE COURT:   There's no present deposition that is now

  4    scheduled.    And so, I don't think there's anything before the

  5    Court.   I mean, you folks have indicated that you would certainly

  6    like to take a deposition.      You know, I would like to do a lot of

  7    things too, but it doesn't mean that, you know, the issue is ripe

  8    for someone to decide whether I get to do what it is that I would

  9    like to do.

 10                 So I'm going to deny the motion as premature.         And, Mr.

 11    Breiner, if it comes to a point where you get a deposition

 12    notice, then I think you probably know what to do at that point.

 13                 MR. BREINER:   I do.   Thank you.

 14                 THE COURT:   But can I get back to this trial thing.

 15                 MR. BREINER:   Well, my suggestion is a year from now.

 16    I know the Government doesn't like that, but the fact is no harm,

 17    no foul.     I mean they say their case is all together, and they

 18    have their witness list done.       And the fact they disclosed their

 19    witness is really irrelevant to me, because half the time they

 20    dump, as I said 48 witnesses, and then ultimately if we go to

 21    trial, it's going to be pared down to essential witnesses.            And

 22    certainly the Court's going to want an offer of proof from the

 23    Government as to the essential nature of each of these 48

 24    individuals.

 25                 So I'm the person that needs to get prepared for my
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 24 of 40   PageID #: 475   24


  1    client.   Unless the Government -- you know, I keep insisting it

  2    doesn't make good sense to argue over time when potentially

  3    they're exposing themselves to a 2255 ineffective assistance.

  4    And I try not to practice that way.        I want to be prepared.      I'm

  5    assuming the Government would like to see me prepared and fully

  6    up to speed.

  7                MR. NOTHSTEIN:    We certainly would, Your Honor, and the

  8    Court -- certainly, we need to give Mr. Breiner time.           Could we

  9    suggest, perhaps, early February, a bit more than the full year

 10    out?

 11                THE COURT:   Yeah, you're going to be subject to your

 12    trial judge's schedule here anyway, so I don't have a huge

 13    heartburn setting in February.       I don't particularly like it, but

 14    Mr. Nishiie has a constitutional right to a counsel of his

 15    choosing.   I have questioned him in that respect.         This is the

 16    counsel of his choosing, and he has a right to have the counsel

 17    have adequate amount of time to become prepared and to review the

 18    case, as well.    So let's set this matter for February.

 19                THE CLERK:   Trial set February 11th, 2020, before Judge

 20    Mollway, 9:00 a.m.     Final pretrial conference January 13th, 2020.

 21    Motions due December 30, 2019.       And a response date of January

 22    13, 2020.

 23                THE COURT:   And I do make the finding that this

 24    continuance is necessary and outweighs the interest of the public

 25    and the Defendant in a speedy trial.        So the time period from --
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 25 of 40   PageID #: 476   25


  1    is it March 27th -- to the February 11th, 2020, new trial setting

  2    is excluded for speedy trial purposes.

  3               MR. BREINER:    Thank you, Your Honor.

  4               THE COURT:    All right.    So the motion relating to the

  5    Rule 15 depositions is denied as not ripe.         The issues are not

  6    ripe for decision.

  7               Are there any other issues that we can deal with?

  8               MR. NOTHSTEIN:     I think just on a technical matter,

  9    Your Honor, there's a second pending motion, which is the motion

 10    to compel that Mr. Ching characterized as Jencks material.            If

 11    the Court would ask Mr. Breiner, if he wants to adopt that motion

 12    within a reasonable period of time, or we can just -- otherwise,

 13    it is ripe for decision.

 14               THE COURT:    I mean the Jencks material is uniquely

 15    trial related material, so --

 16               MR. BREINER:    My preference is to adopt whatever Mr.

 17    Ching has filed, because he's up to speed on this matter, and I

 18    trust Mr. Ching.     We've known each other over three decades, and

 19    I'm familiar with his practice.

 20               MR. NOTHSTEIN:     We're prepared to argue it further as

 21    regard to the depositions, if the Court would like to do that

 22    now.

 23               THE COURT:    No, I don't want to talk about depositions

 24    anymore, but as far as the Jencks material is concerned.

 25               MR. NOTHSTEIN:     Do you want me to get into the
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 26 of 40    PageID #: 477   26


  1    substance, Your Honor?

  2               THE COURT:    Sure.

  3               MR. NOTHSTEIN:     Well, as we late out in our papers,

  4    Your Honor, Mr. Ching is not accurate in his representation that

  5    we have undertaken this prosecution with the Korean Government.

  6    The Korean Government -- at times, the agents of the U.S.

  7    Government who are in Korea have obtained documents from the

  8    Korean National Police, even the few times they have sat in and

  9    done interviews together.

 10               We have obtained some document, you know, of -- you

 11    know, documents of those interviews and things like that.

 12    Everything that we have from the Koran Government, we have given

 13    to the Defense.    There is nothing that we are, as Mr. Ching says,

 14    withholding with regard to that, Your Honor.

 15               The question here -- and Mr. Ching raises it with

 16    regards to the depositions of Michael Jung and the Sung Jung Kim,

 17    the two Rule 15 deponents from our -- late last year.            Both of

 18    them, apparently, testified in the Korean proceeding.            Mr. Ching

 19    asked us for copies of those trial transcripts.            We don't have

 20    them.   Your Honor, this is not a prosecution that we undertook

 21    along with the Koreans.      We have not worked with the Koreans on

 22    that prosecution whatsoever.

 23               In fact, we didn't know that they had testified in that

 24    proceeding until they came here to the deposition in Hawaii and

 25    told us.   And in fact, the Korean prosecution has significantly
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 27 of 40   PageID #: 478   27


  1    interfered with the Government's prosecution here, because it's

  2    made not only Seung Ju Lee unavailable to come to the United

  3    States, but it's affected other witnesses as well, Your Honor,

  4    who have not -- either chosen not to travel the United States and

  5    are outside of our subpoena power or cannot travel because of

  6    their legal proceedings.

  7                 THE COURT:   Well, you can probably see, Mr. Ching's

  8    position though. It's kind of hard to believe that there wouldn't

  9    be a coordination between the two governments that are very close

 10    allies, right.    But what you're saying is there has been no

 11    coordination, you are not in possession of any of these

 12    materials.

 13                 MR. NOTHSTEIN:   That is correct.

 14                 THE COURT:   You, yourself have never been in possession

 15    of these materials, so can how you produce something that you

 16    don't have.

 17                 MR. NOTHSTEIN:   That is correct, Your Honor.       And I

 18    will just say that there is a large difference between military

 19    and diplomatic alliances and coordination between two governments

 20    and two separate systems of law and judicial -- or and judicial

 21    functions, Your Honor.      You are correct, we do not have them.          We

 22    have never had them.      Obtaining --

 23                 THE COURT:   It's just -- it is unusual in the context

 24    because this involves the -- a huge military construction project

 25    in Seoul, Korea, and you would think that there would be total
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 28 of 40   PageID #: 479   28


  1    coordination to prosecute those in Korea as well as outside of

  2    Korea, and maybe there might even be some treaty or bilateral

  3    agreement that would make cooperation mandatory even.

  4                MR. NOTHSTEIN:    I would have hoped that there was

  5    something like that, Your Honor.       In fact, even though there is a

  6    significant military collaboration between the two governments,

  7    there is not the sort of seamless, I would say, sharing of

  8    information and resources even with regard to prosecuting

  9    essentially similar or the same conduct.

 10                The Mutual Legal Assistance Treaties, which we can use

 11    obtain documents at times and other cooperation from the Korean

 12    Government, it is not a swift or smooth process.           It took us over

 13    a year to simply have the Korean Government help us obtain bank

 14    records and certifications of bank records.         We have had to file

 15    these MLAT requests for the Rule 15 depositions.           And I think

 16    Your Honor noted you've had to engage in some legal proceedings

 17    in Korea.   I'm sure you may have encountered similar obstacles.

 18                I agree that we would hope and want things to work a

 19    little more smoothly, but they certainly do not.           And in any

 20    regard, even if it was easier to obtain things from the Korean

 21    Government, the simple fact here is we did not -- this is not a

 22    joint prosecution.     This is not a joint investigation.        Not a

 23    joint undertaking.

 24                The things that Mr. Ching asked for are in the sole

 25    possession of the Seoul Prosecutor's Office. We don't have them.
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 29 of 40   PageID #: 480   29


  1    We would give them to him if we had them.         We just don't have

  2    them.

  3                MR. CHING:   Your Honor, if I may respond?

  4                THE COURT:   Yeah.

  5                MR. CHING:   There are so many documents from the Korean

  6    National Police.    All these bank records.       They have tons --

  7    their case is based on bank records and the KNP are producing it

  8    for them, giving them everything.       I believe that they just

  9    haven't asked for those other areas, because they're actually

 10    prosecuting the same case that is being prosecuted here was

 11    prosecuted in Korea.

 12                I think they have a duty to ask because they're the

 13    ones calling those witnesses.       And those testimonies are very,

 14    very relevant.     It's the same testimonies that's going to be said

 15    in the United States Court.

 16                And right now, I believe politically, the Korean

 17    Government wants to be friends of the military for two reasons.

 18    One, the military provides them with a lot of money, a lot of

 19    security.   And, number two, you know, Trump is basically asking

 20    them -- the Korean Government to pay more for our military

 21    presence there and the Korean Government is asking not to pay as

 22    much.

 23                So they're trying to be very nice to America and to

 24    meet all of their concerns.      I bet if these prosecutors just

 25    asked the Korean Government or KNP, please get the -- get your
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 30 of 40   PageID #: 481   30


  1    notes from the witnesses that we intend to call in America, they

  2    would be delivered to these prosecutors.        I have no doubt about

  3    that because they delivered thousands and thousands of other

  4    documents.    They just need to ask.

  5                 And what they're saying is we don't ask -- we don't

  6    have to ask or, because it's not in our possession, we don't have

  7    to give it to you.     I think that that is not the way to practice

  8    and in fairness in this case because they are cooperating.            I

  9    believe these prosecutors just do not want to ask.

 10                 THE COURT:    Well, I -- well, I'll ask them in a second

 11    because I'm curious if they've asked, but why would they have to

 12    ask?

 13                 MR. CHING:    Well --

 14                 THE COURT:    Why would they legally be required to ask?

 15                 MR. CHING:    Well, because they know of testimonies that

 16    are out there that they're going to get the same testimony

 17    through the depositions or through trial right in our courtroom.

 18    And that's what the Defense wants.       The Defense wants to see if

 19    there's any prior inconsistent statements.         That's the whole

 20    idea.   We want to see whether or not they're consistently

 21    testifying and prepare for that, or they're inconsistent in their

 22    testimony that would lead to either credibility or discredibility

 23    in front of a jury.       That's the whole idea for the Defense.       The

 24    Defense needs that.

 25                 The prosecution though, I think it's a little bit -- I
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 31 of 40   PageID #: 482   31


  1    would be surprised -- I would like to hear their answer too,

  2    whether they did try to ask for it.        So I'll leave it at that.

  3               THE COURT:    All right.    Have you tried to get all the

  4    Korean transcripts?

  5               MR. NOTHSTEIN:     I will say admittedly, Your Honor, we

  6    have not, and I would like to explain why.

  7               THE COURT:    Okay.

  8               MR. NOTHSTEIN:     The issue of the prior testimony did

  9    not arise until the day of the depositions here in Hawaii, or I

 10    think maybe the day before, one of the witnesses told us that he

 11    had testified in a trial.      We informed Mr. Ching by email

 12    immediately, so he was aware of that fact and was able to ask

 13    questions the next day at the deposition.

 14               Obtaining evidence from the Korean Government is not as

 15    simple as simply asking.      We have to go through the Mutual Legal

 16    Assistance process, which as I've said, Your Honor, takes a year

 17    or more.   We have significant -- not a number of statements from

 18    the witnesses who have testified, the ones who testified in two

 19    depositions.    There's grand jury testimony, interviews to FBI and

 20    Army CID Agents.    So there are a significant number of

 21    statements.

 22               I will just tell you, on the record, we asked both

 23    witnesses did you testify the same way in the trial as you did

 24    here.   They both indicated they did.       I understand that what Mr.

 25    Ching would like to do here is to mime the testimony for
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 32 of 40   PageID #: 483   32


  1    potential prior inconsistent statements, but the bottom line

  2    here, Your Honor, is that under the Jencks Act, and our discovery

  3    obligations, those are not in the possession of the U.S.

  4    Government.    We are not in a joint venture with the Korean

  5    Government.    And Mr. Ching's points about the diplomatic

  6    relations between the two countries, that's for the State

  7    Department, Your Honor, that is not -- and the military, that is

  8    not the Department of Justice.

  9               Our interface with the Korean Government is the Mutual

 10    Legal Assistance Treaties.       We have at times gotten evidence

 11    through there, but it is a very long process, which is, frankly,

 12    why we have not pursued it thinking we were going to trial in

 13    March.

 14               MR. CHING:    May I respond briefly, to give you an

 15    example?

 16               THE COURT:    Well, you know, I --

 17               MR. CHING:    Just an example.

 18               THE COURT:    Okay.

 19               MR. CHING:    Yeah.    Mr. Michael Jung, he was the first

 20    one to be deposed by the Government, this is what happened to

 21    him.   He testified at the hearing that everything was the

 22    responsibility of Colonel Lee.       He testified to that at the

 23    deposition.    That Colonel Lee was the one that met with this

 24    group.   Colonel Lee was the one that gave them a debit card.

 25    Colonel Lee was the one that called the group together.            Colonel
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 33 of 40   PageID #: 484   33


  1    Lee, Colonel Lee, Colonel Lee.       That's their main witness.

  2    Because Mr. Jung was in America testifying and as long as they're

  3    away from Korea, they're willing to blame it on whoever is in

  4    Korea.

  5                 On cross-examination or examination during the depo, I

  6    asked him what about this document.        I had a document.     I don't

  7    know if the Government had it, but it was with -- it was so many

  8    documents.    I had one.   And the document said that when he was in

  9    Korea, he was interviewed by the -- I believe the FBI or one of

 10    the military investigators.      And he blamed everything, while he

 11    was in Korea, against Mr. Nishiie, who was in America.

 12                 So as long as you're not there, all these witnesses,

 13    you see, they're all trying to avoid money laundering by the KNP.

 14    So they're willing to testify in order for them not to be

 15    prosecuted.

 16                 So in the deposition, I said, isn't it true you said,

 17    this, this, this, this about -- that it was all Mr. Nishiie's

 18    fault, whereas when you're in America you're saying it's all Mr.

 19    Lee's fault.    And he basically said, I don't know, I don't know,

 20    yeah, maybe so, but I had the document right there.

 21                 I'm expecting that when these guys are testifying in

 22    Korea, they're blaming everything on Mr. Nishiie.          But if they

 23    have to come to Hawaii to testify, they're going to blame

 24    everything on Mr. Lee.     That's what -- an anecdotal thing that

 25    happened at Mr. Jung's deposition.       I couldn't believe it.       And I
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 34 of 40   PageID #: 485   34


  1    realize it's just people not wanting to get to -- not wanting to

  2    make enemies with the person sitting across of them, just trying

  3    to get by.    Because Mr. Jung was actually a suspect in the case.

  4    He was eventually not prosecuted when he decided to cooperate

  5    with the KNP.

  6                 So he was not prosecuted by the U.S. Government even

  7    though he was one of those that took money from this

  8    organization.    I think about $20,000 he took.

  9                 So, when you look at that, that's what I was thinking

 10    about because all the witnesses, I can imagine, when they're in

 11    Korea and Mr. Nishiie is in Hawaii, they're going to blame Mr.

 12    Nishiie because they don't have to blame each other.           They don't

 13    have to blame their friend like Colonel Lee who is right there.

 14    Well, when they're in America, in Hawaii testifying, they're

 15    going to blame anybody who is Korea.

 16                 And that's what I saw with Mr. Jung.      He did exactly

 17    that.   Every word -- every time that there was a sentence he made

 18    that in the prior statement it was Mr. Nishiie when he gave it in

 19    Korea, and every statement he made in the deposition, same

 20    statement, but at the end he put Mr. Lee's name in there.            It was

 21    an amazing thing to watch.

 22                 That's what I was worried about.      That's why I don't

 23    want a deposition there.      I want these people to come to trial

 24    here.   That's why I want them to get the prior statements because

 25    they all testified in Korea.      And I want to see what they do.
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 35 of 40   PageID #: 486   35


  1    And I don't want them to testify in depositions in Korea, I want

  2    them to come to Hawaii because they're going to start -- when

  3    they come in face-to-face with you, they don't want to blame on

  4    you anymore.    That's the position.

  5                 THE COURT:   Okay.   And I understand your position, Mr.

  6    Ching, and it underscores the need for governments to cooperate

  7    at all levels because I suppose if there are two independent

  8    court systems who don't communicate with one another, and two

  9    independent prosecutors who do not communicate -- these folks

 10    don't even know what happened over there.

 11                 It sort of sets it up for people to take multiple

 12    positions and not be accountable to multiple positions in a case.

 13    So there's not much I can do about that.        I mean --

 14                 MR. CHING:   Can you order the Government to release and

 15    make the request because even though it may take a year, now they

 16    may have a year to go to ahead and get it ready.           I mean that's

 17    the least they should be required to do is ask.

 18                 THE COURT:   Yeah.

 19                 MR. CHING:   Make a written request for it.       I bet

 20    they'll get it.    I bet a year from now, we'll find out they got

 21    all of it.

 22                 THE COURT:   You know what -- well, I'm not going to

 23    guess and speculate --

 24                 MR. CHING:   Yeah, sorry.

 25                 THE COURT:   -- whether or not they'll get it or not,
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 36 of 40   PageID #: 487   36


  1    but I would greatly question whether they get it actually, but --

  2               MR. NOTHSTEIN:     And, Your Honor, I just want to point

  3    out.

  4               THE COURT:    Yeah.

  5               MR. NOTHSTEIN:     So as I've discussed the MLAT process

  6    where the Government can obtain documents, the Defense can use

  7    the Court's power to letters rogatory to make an official request

  8    as well.

  9               THE COURT:    Yeah.

 10               MR. CHING:    Yeah.   But we're not the one calling the

 11    witness, see.    That's why it's their obligation for the Jencks

 12    material because they're the ones calling it.         If they didn't

 13    call that witness, the Defense would never have to even ask for

 14    it.

 15               THE COURT:    Understood, Mr. Ching.      It's just that the

 16    Government has definitely laid enough foundation here for me to

 17    conclude that they're not in possession or control of any such

 18    statements that they would be required to produce under the

 19    Jencks act.    And so I'm not going to require that they do that.

 20    If they want to request them on their own, and they eventually

 21    get them, then I think they would have an obligation give them to

 22    you, but I don't think that there's any law that would justify me

 23    ordering them to go to Korea, go to the Department of -- I think

 24    it's Ministry or --

 25               MR. NOTHSTEIN:     Ministry of Justice, Your Honor.
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 37 of 40    PageID #: 488   37


  1               THE COURT:    Ministry of Justice and secure all of these

  2    transcripts.    I just -- I mean that's a huge leap.

  3               MR. CHING:    Judge, I doubt -- very much doubt it that

  4    they went through that entire process to get these last couple of

  5    witnesses for the Rule 15 deposition.        There's on individual, I

  6    think his name is Jung or something like that, I doubt that they

  7    went through that.     I think they simply can ask them, and I think

  8    they're going to give it to them.       I just think they -- I think

  9    they're so close tied to the hip with these == with this Korean

 10    Group.

 11               And you saw the letter that I wrote -- the memo that I

 12    read to you, Judge.     It shows how the prosecution -- the head

 13    prosecutor in Seoul wants to go ahead and look forward to

 14    collaborating with the CID and the FBI.        I mean that's their own

 15    memo from the FBI.     I mean, I think they can make a phone call

 16    and say can you give it to us, and I think it will be there, but

 17    I understand the Court's ruling, Judge.

 18               THE COURT:    Well, it's fun to speculate, Mr. Ching.            I

 19    definitely agree with you there.

 20               MR. CHING:    But if you don't ask, you never get it.

 21    That's my point.

 22               THE COURT:    Yeah, that's right.

 23               MR. CHING:    Yeah.

 24               THE COURT:    That's right.     All right.      So I'm going to

 25    deny Mr. Nishiie's motion to compel production of Jencks Act
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 38 of 40   PageID #: 489   38


  1    materials --

  2               MR. CHING:    Okay.

  3               THE COURT:    -- at this time.     All right.     Now, I think

  4    that squares away all the pending motions.

  5               MR. NOTHSTEIN:     Yes, Your Honor.

  6               THE COURT:    We've given you a new trial setting under

  7    the circumstances of me granting the motion to substitute counsel

  8    for Mr. Nishiie.    So I don't think there's anything further,

  9    but --

 10               MR. NOTHSTEIN:     Not from the Government, Your Honor.

 11               THE COURT:    Okay.   Mr. Ching.

 12               MR. CHING:    Judge, and if they're going to get

 13    signatures, can they get it from Mr. Breiner, I believe he would

 14    be the new counsel.     So they can get the electronic signatures

 15    for any of the orders.     I'll do my order though.

 16               THE COURT:    All right.    So are you going to send it

 17    over to Mr. Breiner?

 18               MR. CHING:    No, the order for withdrawal.

 19               THE COURT:    Oh, okay.

 20               MR. CHING:    That one I'll send him a copy, I guess, but

 21    then I'll send you the original.

 22               THE COURT:    All right.

 23               MR. CHING:    And then we'll see if they sign it.

 24               MR. NOTHSTEIN:     We have to take a look at it.        I'm sure

 25    we'll consent to our --
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 39 of 40   PageID #: 490   39


  1                MR. CHING:   Yeah, it will just be an ordinary one.

  2                MR. NOTHSTEIN:    Yes.

  3                MR. CHING:   There's nothing or anything special.

  4                THE COURT:   Yeah, don't do anything fancy, Mr. Ching.

  5                MR. CHING:   Yeah, we'll get it out tomorrow -- by

  6    tomorrow.

  7                THE COURT:   All right.

  8                MR. CHING:   Thank you so much, Judge.

  9                MR. NOTHSTEIN:    Thank you, Your Honor.

 10                MR. EVANS:   Thank you, Your Honor.

 11                MR. BREINER:   Thank you, Your Honor.

 12         (Proceedings concluded at 3:24 p.m.)

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case 1:17-cr-00550-SOM Document 98 Filed 07/11/19 Page 40 of 40   PageID #: 491
                                                                                  40


                                      CERTIFICATE

            I, Jessica B. Cahill, court approved transcriber, do hereby

       certify that pursuant to 28 U.S.C. §753, the foregoing is a

       complete, true, and correct transcript from the official

       electronic sound recording of the proceedings in the above-

       entitled matter and that the transcript page format is in

       conformance with the regulations of the Judicial Conference of

       the United States.

                  Dated: July 1, 2019




                                        Jessica B. Cahill, CER/CET-708
